DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of: claims 1-20 of prior U.S. Patent No. 10/871,594; claims 1-20 of prior U.S. Patent No. 11/231,522. This is a statutory double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KLEEMAN ET AL. (US 2017/0261645) teaches LONG-RANGE TEMPERATURE FORECASTING;
KODRA ET AL. (US 2017/0176640) teaches SYSTEM FOR MULTIVARIATE CLIMATE CHANGE FORECASTING WITH UNCERTAINTY QUANTIFICATION;
CHAVEZ (US 2017/0132537) teaches A COMPUTER IMPLEMENTED METHOD OF DERIVING PERFORMANCE FROM A LOCAL MODEL;
GIUNTA ET AL. (US 2015/0193713) teaches SHORT-TO LONG-TERM TEMPERATURE FORECASTING SYSTEM FOR THE PRODUCTION, MANAGEMENT AND SALE OF ENERGY RESOURCES;
GIORGETTI ET AL. (US 2013/0325347) teaches MEDIUM-LONG TERM METEOROLOGICAL FORECASTING METHOD AND SYSTEM;
LOUKOS (7,725,262) teaches CLIMATIC FORECASTING SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 10am-2pm, 3pm-8pm CT | Fri 12pm-4pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2857